Citation Nr: 1048185	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-37 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability of the right 
rib cage.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1954.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for a disability of the left 
rib.  That rating decision also denied entitlement to service 
connection for bilateral hearing loss.  As a notice of 
disagreement is not of record for this issue, it is not in 
appellate status.  38 U.S.C.A. § 7105.

The Veteran testified at a hearing at the RO before the 
undersigned in November 2010.  A transcript of the proceeding is 
of record.  He testified that he injured his right rib in 
service, not his left rib; was satisfied with the notice he has 
received; and requested an examination to resolve this issue.  
The issue has been recharacterized as indicated on the title page 
to comport with Veteran's testimony.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  Such 
examination is needed to resolve this issue.  




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination to determine the presence and 
likely etiology any right rib condition(s).  
The claims file must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

Based on the examination and review of the 
record, the examiner is requested to diagnose 
any current condition of the right rib, and, 
if so, provide an opinion as whether it is at 
least as likely as not (i.e., whether there 
is at least a 50 percent probability) that 
the right rib condition had its onset during 
active service.  In reaching his opinion the 
examiner is to accept as fact the in-service 
injury; the in-service treatment and 3-week 
hospitalization; and the continuing 
pain/problems ever since the injury; all of 
which are described in the transcript of the 
hearing

A detailed rationale for any opinion 
expressed should be provided.

2.  Then adjudicate the claim of entitlement 
to service connection for a disability of the 
right rib.  If the claim continues to be 
denied, send the Veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

